     8:19-cr-00181-DCC       Date Filed 06/14/21     Entry Number 813      Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                         ANDERSON/GREENWOOD DIVISION

United States of America         )                 CR/A No. 8:19-cr-00181-DCC-4
                                 )
       v.                        )
                                 )                 OPINION AND ORDER
Christopher Jerome Cunningham.   )
                                 )
________________________________ )


       This matter comes before the Court on Defendant’s Pro Se Motion for

Compassionate Release and counseled Memorandum in Support thereof, seeking

reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). ECF Nos. 795, 807.

The Government filed a Response in Opposition. ECF No. 808. At the Court’s instruction,

Mr. Cunningham filed additional supplemental information.         ECF No. 810.      For the

reasons that follow, the Motion is denied.

                                     BACKGROUND

       Mr. Cunningham pled guilty on September 23, 2019, to conspiracy to possess with

intent to distribute heroin, cocaine, and fentanyl in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(A). ECF No. 436. On August 26, 2020, he was sentenced to 65 months of

imprisonment and five years of supervised release. ECF No. 731. Mr. Cunningham filed

his pro se Motion for Compassionate Release on March 15, 2021. ECF No. 795. The

Court appointed counsel on March 19, 2021. ECF No. 797. Following briefing by the

parties, the Motion is now before the Court.

                                   APPLICABLE LAW

       As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A)(i) permits

modification of a term of imprisonment upon motion of the defendant after exhaustion of

                                               1
     8:19-cr-00181-DCC        Date Filed 06/14/21      Entry Number 813       Page 2 of 6




the defendant’s administrative remedies.           If “extraordinary and compelling reasons

warrant such a reduction” and the reduction “is consistent with applicable policy

statements issued by the Sentencing Commission,”1 the court may reduce a defendant’s

term of imprisonment and may impose a term of probation or supervised release that

does not exceed the unserved portion of the original term of imprisonment. Id. The

statute further instructs the court to “consider[] the factors set forth in [18 U.S.C. § 3553(a)]

to the extent that they are applicable.” Id.; United States v. Kibble, 992 F.3d 326, 331

(4th Cir. 2021) (“a district court may not grant a sentence reduction under 18 U.S.C.

§ 3582(c)(1)(A)” without considering the § 3553(a) factors). Therefore, in order to grant

compassionate release pursuant to § 3582(c)(1)(A)(i), the district court must (1) find that

“extraordinary and compelling reasons” warrant a reduction in the prisoner’s sentence,

and (2) consider the applicable § 3553(a) factors in light of the prisoner’s extraordinary

circumstances.2 Kibble, 992 F.3d at 330, 332.




       1
         Although U.S.S.G. § 1B1.13(1)(A) is entitled “Reduction in Term of Imprisonment
Under 18 U.S.C. § 3582(c)(1)(A),” by its terms it addresses only those requests brought
“[u]pon motion of the Director of the Bureau of Prisons.” It is therefore inapplicable to
compassionate release motions filed by defendants pursuant to § 3582(c)(1)(A)(i). United
States v. Kibble, 992 F.3d 326, 331 (4th Cir. 2021) (citing United States v. McCoy, 981
F.3d 271, 281 (4th Cir. 2020)). Because no applicable sentencing guideline exists,
“§ 3582(c)(1)(A)’s consistency requirement does not constrain the discretion of district
courts.” Id.
       2
        Because the statute “does not specify what conclusion a district court must draw
from the § 3553(a) factors in order to grant a motion for compassionate release,” the
Fourth Circuit has understood this language “as providing district courts with procedural
guardrails for exercising their discretion, not creating a substantive prerequisite to
compassionate release.” Kibble, 992 F.3d at 331 n.3.
                                               2
     8:19-cr-00181-DCC      Date Filed 06/14/21    Entry Number 813      Page 3 of 6




                                      DISCUSSION

Exhaustion

       The First Step Act requires defendants to exhaust their administrative remedies

before moving the Court for compassionate release. See 18 U.S.C. § 3582(c)(1)(A). To

satisfy the exhaustion requirement, “incarcerated persons must first ask the [Bureau of

Prisons (“BOP”)] to file a motion for compassionate release on their behalf, and then,

either (1) appeal the BOP’s failure to bring a motion on their behalf, or (2) allow 30 days

to lapse after making the request[.]” Kibble, 992 F.3d at 330 n.2.

       Mr. Cunningham wrote to the Warden on February 10, 2021, requesting

compassionate release, and 30 days passed without response before he filed his Motion.

ECF No. 795-1 at 1. The Court accordingly finds that Mr. Cunningham properly exhausted

his administrative remedies and continues to the merits of his Motion.

Extraordinary and Compelling Reasons

       Mr. Cunningham argues that he is at increased risk from COVID-19 due to his

health conditions, specifically obesity, hypertension, asthma, and type 2 diabetes. Courts

in this district and elsewhere have found, particularly at the height of the pandemic, that

the COVID-19 pandemic may constitute an extraordinary and compelling reason to

reduce a defendant’s sentence in conjunction with specific risk factors such as age or

medical condition. See, e.g., United States v. Griggs, 462 F. Supp. 3d 610, 620 (D.S.C.

2020); United States v. Bing, CR/A No. 1:15-cr-0637-JMC-1, 2020 WL4043610, at *6

(D.S.C. July 17, 2020). Moreover, the Centers for Disease Control and Prevention

(“CDC”) has identified severe obesity (defined as body mass index (“BMI”) ≥40 kg/m2),

type 2 diabetes, moderate-to-severe asthma, and “possibly” hypertension as conditions



                                            3
       8:19-cr-00181-DCC     Date Filed 06/14/21   Entry Number 813      Page 4 of 6




that “can make you more likely to get severely ill from COVID-19.” See COVID-19, People

with Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last updated May 13, 2021).

        However, additional, countervailing considerations lead the Court to find that no

extraordinary and compelling reason for a reduction of sentence exists in this case. First,

the Court takes notice of waning COVID-19 case numbers and revised CDC guidelines,

as well as the loosening of restrictions by public bodies across the country. See COVID

Data    Tracker   Weekly    Review,    https://www.cdc.gov/coronavirus/2019-ncov/covid-

data/covidview/index.html (last updated June 4, 2021). In the absence of evidence

suggesting a particular risk of infection at the facility where a defendant is housed, the

overall reduction in cases may indicate that the COVID-19 pandemic no longer constitutes

an exceptional and compelling reason for compassionate release even in conjunction with

underlying medical conditions.

        Second, Mr. Cunningham was offered the Pfizer-BioNTech vaccine against

COVID-19 on March 11, 2021, but refused due to concerns about its side effects. ECF

No. 810-1.    “Most courts have held vaccine refusal against defendants moving for

compassionate release.” United States v. Greenlaw, 2021 WL 1277958, at *6 (D. Me.

Apr. 6, 2021) (collecting cases). Courts within this circuit have done the same. See, e.g.,

United States v. Hargrove, 2021 WL 2210844, at *4 (W.D.N.C. June 1, 2021) (finding the

defendant’s obesity “no longer qualifies as an ‘extraordinary and compelling reason’ here

because Defendant has refused to be vaccinated”); United States v. Jacobs, 2021 U.S.

Dist. LEXIS 92819, at *2 (W.D.N.C. May 17, 2021) (denying compassionate release

where defendant refused COVID-19 vaccine and noting that “Defendant’s own behavior



                                            4
     8:19-cr-00181-DCC        Date Filed 06/14/21    Entry Number 813        Page 5 of 6




[in refusing vaccination] is inconsistent with his position that he believes he is at increased

risk from the virus” (quoting United States v. Williams, 2021 WL 321904, at *3 (D. Ariz.

Feb. 1, 2021)). The undersigned agrees with the great weight of authority that Mr.

Cunningham’s voluntary refusal of a safe and effective vaccine3 must be considered as a

factor in determining whether extraordinary and compelling reasons warrant his release.

Although the Court respects both Mr. Cunningham’s concerns about side effects and his

right to refuse vaccination, it cannot ignore the inconsistency of petitioning for

compassionate release based on the risk of contracting COVID-19 while simultaneously

refusing a highly effective medical intervention to reduce that risk.            In short, Mr.

Cunningham      may    not   manufacture     his   own    “extraordinary   and    compelling”

circumstances. See, e.g., Greenlaw, 2021 WL 1277958, at *7 (“To reward [the defendant]

for his vaccination refusal would create a perverse incentive for defendants like [him] to

refuse COVID-19 vaccines and put their lives and the lives of others in jeopardy in an

effort to bolster their compassionate release motions.”).

       Finally, the Court notes that Federal Correctional Institution, Edgefield, the facility

at which Mr. Cunningham is housed, currently reports zero COVID-19 infections among

its 1,705 inmates and zero cases among its staff.            See COVID-19 Cases, BOP,

https://www.bop.gov/coronavirus (last accessed June 11, 2021). This level of infection




       3
        The efficacy of the Pfizer vaccine against confirmed COVID-19 in individuals of
Mr. Cunningham’s age group (16 to 55 years) has been estimated at 95.6%. See Pfizer-
BioNTech COVID-19 Vaccine Emergency Use Authorization Review Memorandum, Food
and Drug Administration, available at https://www.fda.gov/emergency-preparedness-
and-response/coronavirus-disease-2019-covid-19/pfizer-biontech-covid-19-vaccine
(Dec. 11, 2020).
                                              5
     8:19-cr-00181-DCC      Date Filed 06/14/21    Entry Number 813      Page 6 of 6




does not reflect a significant risk to Mr. Cunningham, even in light of his serious health

conditions and unvaccinated status.

      After careful consideration of Mr. Cunningham’s medical record, therefore, the

Court finds that the overall circumstances do not constitute an extraordinary and

compelling reason warranting his early release.

                                      CONCLUSION

      For the reasons set forth above, Defendant’s Motion for Compassionate Release

[795] is DENIED WITHOUT PREJUDICE. Mr. Cunningham is free to file a renewed

motion in the event of a material change in circumstances warranting a reduction of his

sentence.

      IT IS SO ORDERED.

                                                       s/ Donald C. Coggins, Jr.
                                                       United States District Judge
June 14, 2021
Spartanburg, South Carolina




                                            6
